 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LINA PENG (NYBN 5150332)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7224
 7        FAX: (415) 436-7027
          Lina.Peng@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                          )   CASE NO. CR 19-110 SI
                                                        )
14           Plaintiff,                                 )   STIPULATION AND [PROPOSED] ORDER
                                                        )   CONTINUING STATUS CONFERENCE AND
15      v.                                              )   EXCLUDING SPEEDY TRIAL TIME FROM
                                                        )   OCTOBER 11, 2019 TO NOVEMBER 8, 2019
16   HAICHAO HUANG,                                     )
                                                        )
17           Defendant.                                 )
                                                        )
18                                                      )
                                                        )
19

20           The parties, through their counsel of record, stipulate as follows:

21               1. The parties in the above-captioned matter are scheduled to appear for a status conference
22
                     on October 11, 2019.
23
                 2. The government has produced thousands of pages of discovery in this case. Counsel for
24
                     the parties have conferred, and counsel for the defendant has informed the government
25
                     that he is continuing to review discovery. As a result, the parties agree that it is best to
26

27                   continue the upcoming status conference until counsel for the defendant has had more of

28

     STIPULATION AND [PROPOSED] ORDER
     CR 19-110 SI
 1                 an opportunity to review the discovery and discuss with his client. The parties are also

 2                 engaged in negotiations to resolve this case and believe more time would be productive.
 3
               3. As a result, the parties request that the status conference currently scheduled for October
 4
                   11, 2019 be continued until November 8, 2019, which is the next date that works for both
 5
                   parties and on which the Court is available.
 6
               4. The defendant continues to review the discovery that the government produced. In order
 7

 8                 to allow for the effective preparation of counsel for the defendant, the parties agree that

 9                 time should be excluded under the Speedy Trial Act between October 11, 2019 and
10                 November 8, 2019.
11
            IT IS SO STIPULATED.
12

13
     Dated: October 8, 2019                                      /s/                  ______
14                                                        ROBERT CHEASTY
                                                          Attorney for Defendant Haichao Huang
15

16 Dated: October 8, 2019                                        /s/
                                                          LINA PENG
17                                                        Assistant United States Attorney

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     CR 19-110 SI
 1
                                            (PROPOSED) ORDER
 2
            Based upon the representation of counsel and for good cause shown, the Court continues the
 3
     status conference in this matter currently scheduled for October 11, 2019 until November 8, 2019.
 4

 5 Furthermore, the Court finds that failing to exclude the time between October 11, 2019 and November 8,

 6 2019, would deny counsel the reasonable time necessary for effective preparation, taking into account

 7 the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of

 8
     justice served by excluding the time between October 11, 2019 and November 8, 2019 from
 9
     computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a
10
     speedy trial.
11

12          Therefore, IT IS HEREBY ORDERED that the time between October 11, 2019 and November 8,

13 2019 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A) and

14 (B)(iv).

15

16
     DATED: October __,
                     9 2019                      _________________________________
17                                               HONORABLE SUSAN ILLSTON
                                                 United States District Judge
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                1
     CR 19-110 SI
